DETAILED ACTION
Status of the Application
This communication is a first Office Action Non-Final rejection on the merits.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . It is acknowledged that this application is a Continuation of application 17/164,532 (now US Patent 11,277,034).
Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to:
 http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
3.	Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,277,034. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim a wireless power transfer system in a similar manner without patentable distinguishable features.
Regarding claim 1, claim 1 of U.S. Patent No. 11,277,034 discloses a device comprising: a transmitter antenna configured to couple with at least one other antenna of at least one other system and transmit alternating current (AC) wireless signals to the at least one other antenna, the AC wireless signals including wireless power signals and wireless data signals, the wireless data signals generated by altering electrical characteristics of the AC wireless signals at the at least one other system; an integrated circuit including: an amplifier that is configured to receive a driving signal at a gate of at least one transistor and invert a direct current (DC) input power signal to generate the AC wireless signals at an operating frequency; and a transmitter controller configured to (i) configure the driving signal based, at least, on the operating frequency and an initial beaconing process, the initial beaconing process for determining presence of a wireless receiver system at a coupling between the transmitter antenna and a receiver antenna of the wireless receiver system, (ii) determine amplifier voltage instructions for the amplifier based on the initial beaconing process, and (iii) drive the amplifier by providing the driving signal and the amplifier voltage instructions to the amplifier (see Claim 1).
Regarding claims 2-13, these claims are unpatentable over claims 2-13 of U.S. Patent No. 11,277,034 since are very similar.
	Regarding claim 15, claim 14 of U.S. Patent No. 11,277,034 discloses a integrated circuit for a wireless power transmitter, the wireless power transmitter configured to transmit alternating current (AC) wireless signals to a wireless power receiving system, the AC wireless signals including, at least, wireless power signals and wireless data signals, the circuit comprising: an amplifier that is configured to receive a driving signal at a gate of at least one transistor and invert a direct current (DC) input power signal to generate the AC wireless signals at an operating frequency; and a transmitter controller configured to (i) configure the driving signal based, at least, on the operating frequency and an initial beaconing process, the initial beaconing process for determining presence of a wireless receiver system at a coupling between the transmitter antenna and a receiver antenna of the wireless receiver system, (ii) determine amplifier voltage instructions for the amplifier based on the initial beaconing process, and (iii) drive the amplifier by providing the driving signal and the amplifier voltage instructions to the amplifier (See claim 14).
Regarding claim 16, these claims are unpatentable over claim 15 of U.S. Patent No. 11,277,034 since are very similar.
Regarding claim 17, claim 15 of U.S. Patent No. 11,277,034 discloses a wireless power transmission system comprising: a transmitter antenna configured to couple with at least one other antenna of at least one other system and transmit alternating current (AC) wireless signals to the at least one other antenna, the AC wireless signals including wireless power signals and wireless data signals, the wireless data signals generated by altering electrical characteristics of the AC wireless signals at the at least one other system; an amplifier that is configured to receive a driving signal at a gate of at least one transistor and invert a direct current (DC) input power signal to generate the AC wireless signals at an operating frequency; an integrated circuit including: at least one sensor configured to detect electrical information associated with the electrical characteristics of the AC wireless signals, the electrical information including one or more of a current of the AC wireless signals, a voltage of the AC wireless signals and a power level of the AC wireless signals; a demodulation circuit configured to (i) receive the electrical information from the at least one sensor, (ii) apply automatic bias control and gain control to the electrical information to generate a modified electrical information signal (iii) detect a change in the modified electrical information signal, (iv) determine if the change in the modified electrical information signal meets or exceeds one of a rise threshold or a fall threshold, (v) if the change exceeds one of the rise threshold or the fall threshold, generate an alert, (vi) and output a plurality of data alerts; and a transmitter controller configured to (i) configure the driving signal based, at least, on the operating frequency and an initial beaconing process, the initial beaconing process for determining presence of a wireless receiver system at a coupling between the transmitter antenna and the at least one other antenna, (ii) determine amplifier voltage instructions for the amplifier based on the initial beaconing process, (iii) drive the amplifier by providing the driving signal and the amplifier voltage instructions to the amplifier, (iv) receive the plurality of data alerts from the demodulation circuit, and (v) decode the plurality of data alerts into the wireless data signals (See claim 15).
Regarding claim 18 and 19, these claims are unpatentable over claim 13 and 16 of U.S. Patent No. 11,277,034 since are very similar.
Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Simopoulos et al (US 2014/0339923 A1) discloses a wireless power receiver configured to control an electrical connection between a capture resonator of a wireless power transfer system and an electrical load, such as a battery pack or electric motor. The circuitry of the wireless power receiver is powered directly by the power output from the capture resonator, automatically powering up the wireless power receiver as soon as the capture resonator begins producing power, however does not discloses the specific structure configuration and operation of the claimed apparatus and system.
Sankar et al (US 2014/0159646 A1) discloses a dual mode wireless power receiver (DMWPR) selectively applying a received power to a load device and utilizing at least a part of the power to power-up, communicate, and charge a secondary wireless power receiver (SWPR) is provided. The DMWPR includes a first circuitry having an impedance network, a switch network, a filter capacitor, and one or more switches, and a second circuitry having a security engine, a control logic circuit, and a modulator/demodulator circuit. The first circuitry receives power in charging mode and transmits power in communication mode. The second circuitry configures the first circuitry to allow receipt and transmission of power, receives and interprets data from SWPR in the identified wireless power protocol, and based on the type of SWPR authenticates, decrypts, and encrypts data transfer between DMWPR and SWPR, and receives and executes on a request from SWPR to perform a function associated with transmitted power, however does not discloses the specific structure configuration and operation of the claimed apparatus and system.
Shionoiri et al (US 2012/0025631 A1) discloses a power feeding system and a power feeding method which are more convenient for a power feeding user at the power receiving end, without causing increases in complexity and size of devices. An object is to provide a power feeding system and a power feeding method which also allow a power feeding provider (a company) which feeds power (at the power transmitting end) to supply power without waste. A power feeding device which wirelessly supplies power to a power receiver detects the position and the resonant frequency of the power receiver by receiving a position and resonant frequency detection signal using a plurality of sub-carriers having different frequencies from the power receiver, and controls the frequency of a power signal to be transmitted to the power receiver on the basis of the information, however does not discloses the specific structure configuration and operation of the claimed apparatus and system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO PEREZ BORROTO whose telephone number is (571)270-1714.  The examiner can normally be reached on 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALFONSO PEREZ BORROTO/Primary Examiner, Art Unit 2836